Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a traffic enforcement agent by the New York City Police Department. He submitted his resignation following notification that unless he resigned, his employment *680would be terminated due to his guilty plea in connection with assault charges.* A hearing before an Administrative Law Judge resulted in a determination that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. The Unemployment Insurance Appeal Board affirmed the administrative determination, prompting this appeal.
Substantial evidence supports the Board’s decision that claimant’s conviction of harassment in the second degree constitutes disqualifying misconduct (see Matter of Zegarelli [Sweeney], 241 AD2d 616, 616 [1997]; Matter of Cerasuolo [New York City Dept. of Correction—Hudacs], 205 AD2d 827, 827 [1994]). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.

 Claimant had pleaded guilty to harassment in the second degree after he was charged with assaulting his wife and her companion during his off-duty hours.